            Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 1 of 7 PageID #:10987
                           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




                                                 UNITED STATES DISTRICT COIJRT
                                                 NORTIIERN DISTRICT OF ILLINOIS


boBor rtq    Axr,rug*u{,                       .l al.,                      )
                                                                            )         case Number,              fub C                I   46   q
                                   Plaintiff,                               )

                                   v.
                                                                            )
                                                                            )
                                                                                      Judge:
                                                                                                       $on        , 1Vla rv\n E',A=ff t
                                                                                      Magistrate Judge:

Uh c-L@ tlp,rsr D\W\-(t, d*0,\)
                                                                                                                          F I LED.
                                                                                                                                JAN        152019
                                                                                                                                                    N
                                                                                                                       TH0mnS G. BRUTON
                                                                                                                    CLERK, U.S. OISTRICT COUR|T
            ta,        '




                  sb
                                                             g*W,n1z.n+                                       (ee,yx/tl-
                  rr)
                  -G                                                                                 h
                   -tr
                   @
                   aFr




     - /dde^Jurn gatwv



                                                                                                        l\bov,cA'A'r*ft
                                                                                                                       l^t@        (5es
   Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 2 of 7 PageID #:10988



'fo: Clerk of the tJnited States District Court Northern District of Illinois
Ilverett McKinley f)irksen Linited States Coudhouse
219 S. Dearborn Street
Chicago, lL 60604
      Hearing
       Room 2503
       I l:00 am
       January 17,2019


 Request to the Settlement Approval in the case of (iautreaux v. Chicago Housing Authority, et
                                                        al..66-cv-1459


Position:
Settlement Approval Addendum


Basis for the position:
'l'lre representatives for Dorothy Gautreaux appreciate the efforts at striving to remedy
discrimination in predominantly black neighborhoods. Looking forward, pursuant to case of
Gaulreaux v. Chicago Housing Authority, et al, 66-cv- 1459 "work remains to be done to achieve
in lull the arnbitious goal of the Plan.fbr Tran,sformation and Plan Foruard." u... that assist in the
creation of sustainable neighborhoods." with respect to the Settlement Agreement: the estate                                 of
Dorothy Gautreaux. request that the Settlement Agreement be approved with inclusion of'the
estate of Dorothy Gautreaux as a member to the board of directors for the implementation to
remedy the effects on the f,amilies caused by discrimination via administering work force and
fbmily counseling programs.

Sirrcerery    ,N4r&{r+
M icheleL. .lackson-Rodgers 1 franddaughter)
of Dorothy Gautreaux-Jackson (daughter)
of Dorothy Gautreaux (Plaintiff.l

Dated: 0111512019


Copies mailed/ delivered to counsel for the Parties:


       Alexander l-. Polikoff
       Julie Elena Brorvn
       Business & Prof-essional People for the Public lnterest
       25 East Washington Street

             Request to the Scttlement Approval rn the case of(iautreaux v. Chicago l"lousing Authority, et aI.,66-cv-1459
Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 3 of 7 PageID #:10989



   Suite   l5l5
   Chicago   IL 60602

   James L Bebley
   General Counsel
   Chicago Housing Authority
   60 E. Van Buren
   Chicago,lL 60605

   Thomas Edward Johnson
   Johnson, Jones, Snelling          & Gilbert
   36 South Wabash Street
   Suite   l3l0
   Chicago,lL 60603




       Request to the Settlement Approval irt the case ofGautreaux v. Chicago Housing Authority, et al , 66-cv-1459
   Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 4 of 7 PageID #:10990



To: Clerk of the United States District Court Northern District of Illinois
Ilverett McKinley f)irksen United States Courthouse
219 S. Dearborn Street
Chicago, IL 60604
       Hearirrg
       Room 2503
        I l:00 am
       January 17.2019


 Request to the Settlement Approval in the case of Gautreaux v. Chicago Housing Authority, et
                                                        al.,66-cv-1459


Position:
Speak at hearing for Settlement Approval Addendum


Basis for the position:
'l'hree generations of the Gautreaux Family are elated to see progress being
made toward Dorothy (iautreaux's dream of eradicating housing
discrimination. She firmly believed in Dr. Martin l,uther King's philosophy
that "The arc of'the moral universe is long, but it bends toward justice."
We saw that bend with the landmark Supreme Court decision and that bend
continues today with this settlement agreement between the Business and
Professional People in Public Interest (BPI) and the Chicago Housing
Aurhority (CHA).
We are gratefurl for the other plaintiffs, Alexander Polikiff, BPI and the
American Civil t,iberties LJnion fbr their unwavering commitment, dedication
and conscientior"rs eftbrts to hold the CHA accountable. Dorothy Gautreaux
envisioned a better Chicago for all residents regardless of race and
socioeconomic status. She krrew that progress in Chicago could and would
ultimately lend itself to process across the country and thus a more fbir
and.iust America.
We knorv there is still more work that must be done and want to be active
participants in helping to ensure that the conditions agreed upon in the
settlement are fully implemented. It is now our duty and callto carry
the torch for our beloved Dorothy Gautreaux because the light shines bright
and the reverberations of her activism will continue to positively impact
the Iives of many Americans.




            Rr:quest to the Settlement Approval in the case ofCjrrutreaux v. Ciricago }lousing Authority, et al., 66-cv-1459

                                                                                                                               3
   Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 5 of 7 PageID #:10991



Sincerely
Dorothy Gautreaux-Sisnett (granddaughter)
of Kevin Gautreaux (son)
of Dorothy Gautreaux (Plaintiffl

Dated: 0111512019


Copies mailed/ delivered to counsel for the Parties:


       Alexander L. Polikoff
       Julie Elena Brown
       Business    &   Professional People for the Public Interest
       25 East Washington Street
       Suite l5 l5
       Chicago IL 60602


       James   L Bebley
       General Counsel
       Chicago Housin g Authority
       60 E. Van Buren
       Chicago, IL 60605


       Thomas Edward Johnson
       Johnson, Jones, Snelling           & Gilbert
       36 South Wabash Street
       suite l3l0
       Chicago, IL 60603




            Request to thr: Settlement Approval in the case ofGautreaux v. Chicago Housing Authority, et aI.,66-cv-1459

                                                                                                                          4
   Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 6 of 7 PageID #:10992



To: Clerk of the United States District Court Northern District of Illinois
Everett McKinley Dirksen United States Courthouse
219 S. Dearborn Street
Chicago,    IL 60604
        Hearing
       Room 2503
        l:00 am
        I
       January 17.2019


 Request to the Settlement Approval in the case of Gautreaux v. Chicago Housing Authority, et
                                                        a1.,66-cv-1459



Position:
Speak at hearing for Settlement Approval Addendum


Basis for the position:
Good Morning/afternoon. My name is Renata Ellington and Dorothy Gautreaux is my
grandmother. Several of members of my family are here as representatives of our mothers. our
fathers, our aunts, and uncles...my grandmothers five children, Etas, Denise, Walter, Kevin, and
Dorothy. I would like to take a minute to talk about our legacy, the Gautreaux legacy. We are a
quiet family, we all possess a quiet strength that was instilled in us by our parents. We are a
family that has been raised to speak through action. We have observed and lbllowed this case in
various ways throughout our lives. And as we have come into our own, our understanding and
support for these efforts have taken root and become a part of who we are as human beings
working throughout human services, education, puhlic health, just to name a few Our
grandmother's legacy is one of activism. action, compassion, and the idea of doing what is right,
just, and fair. We grew up knowing of our grandmother's efforts to desegregate the CHA and the
 impact this case has had on the Iives of many Chicagoans and individuals throughout the United
 States. As we move toward a settlement and a path fonvard, we thought it important to publicly
acknowledge the efforts our grandmother believed so deeply in and fought for. While she did not
 live to see the courts rule in her favor or to enjoy the role of grandmother. we know that she is
proud of her legacy and the fiuits of her labor. We want to be clear, there is still work to be done.
However, we celebrate the accomplishments thus far, and are in support of proposed efforts
described in the "Plan for Transformation". We are committed to seeing through the legacy our
grandmother and others built.


I know I speak for my family when I say, we are beyond proud to be a part of the Gautreaux
family and legacy!!! As I conclude. I want to say we are grateful for this opportunity and for all

              Request to the Settlement Approval in the case ofGautreaux v. Chicago Housing Authority, et al.,66-cv-1459
   Case: 1:66-cv-01459 Document #: 801 Filed: 01/15/19 Page 7 of 7 PageID #:10993



those that have contributed to the success of this case. So today, we celebrate Dorothy
Gautreaux, our grandmother and the thousands of Chicagoans who have benefitted from this
case. Thank you.


Respectfully submitted,
Dr. Ren6ta D. Ellington (granddaughter)
of Denise Gautreaux-Ellington (daughter)
of Dorothy Gautreaux (Plaintiff)

Dated:   0lll5l20l9

Copies mailed/ delivered to counsel fbr the Parties:


         Alexander L. Polikoff
         Julie Elena Brown
         Business & Professional People for the Public Interest
         25 East Washington Street
         Suite 1515
         Chicago   lL   60602


         James L Bebley
         General Counsel
         Chicago Housing Authority
         60 E. Van Buren
         Chicago, IL 60605


         Thomas Edward Johnson
         Johnson. .lones, Snelling          & Gilbert
         36 South Wabash Street
         Suite   l3l0
         Chicago, IL 60603




             Request to the Settlement Approval in the case of Gautreaux v. Chicago l-lousing Authority, et al., 66-cv- 1459
